DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figs. 9 and 10 a lead line has been included without being associated to a numeral.  In Fig. 12 numeral 48 has been utilized twice pointing to different structures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes reference numerals 4’, 5’, and 7’.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:  
Claims 1-3 include reference numerals that have no patentable weight. Suggested correction is to delete the reference numerals.
Claim 1, line 6 recites the phrase “disposed one above the other fixed tubular element, lower tubular element and upper tubular element with the same diameter” which should recite “disposed one above the other a fixed tubular element, a lower tubular element, and an upper tubular element each having a circumference with the same diameter.”
Claim 2, line 2 recites “constructive execution” which should simply recite “construction.”
Claim 6, line 2 recites “lower sub-frame” which should recite “a lower sub-frame.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
1) sliding means in claim 1 to be a L-shaped body with a long arm as described in paras. [0007] and [0025] of Applicant’s specification.
2) magnet-sliding means in claim 13 to be a magnet 14 as described in paras. [0024] and [0039])
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with antecedent basis issues.
Claim 1 recites the limitation “the base” in line 2, “the vertical axis” in lines 3-4, “the cavities” in line 8, “the motor shaft” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites in the last line “and the best 115mm” which renders the claim indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “range of 100-120 mm”, and the claim also recites “the best 115 mm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the limitation “the magnet” in line 4, “the front surfacein line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “the long arm” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the upper sub-frame” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 2 recites the phrase “disposed on it.”  It is unclear what “it” is.
Claim 8, line 2 recites the phrase “the sliding means with him when sliding it” and in line 3 recites the phrase “angle to it.”  It is unclear what “him” and “it” are.
Claim 10 recites the limitation “the U-shaped truss” in line 3, “the openings” in line 3, “the peripheral circle” in line 5, “the imaginary circle” in line 6, “the crossbeam” in line 8, and “the upper ends” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “the lower end” in line 2, and “the spindle” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites “against the cut-out, but outside of its range” which is indefinite.  It is unclear what “its range” refers to.
Claim 13 recites the limitation “the magnet-sliding means” and “the long arm” in lines 3-4, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Applicant is advised to thoroughly read through the claims to fix any issue of antecedent basis errors throughout the claims, of which the above list examples thereof.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record to Applicant’s own work US PG Pub. No. 2017/0173377 teaches a fitness device for jumping but fails to teach least two obstacles respectively a lower obstacle magnetically connected to a sliding means and an upper obstacle magnetically connected to a sliding means, as the sliding means and being detachably connected to the inner body and a cover disposed internally at the open end of the upper tubular element 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784